Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 6, 13, & 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “the processing device configured to: responsive to failing to identify, in the list of free memory pages, a set of contiguous guest memory pages that is greater than or equal to the minimum size of memory requested and less than or equal to the maximum size of memory requested, satisfy the request for guest memory by allocating a part of a portion of guest memory greater than the maximum size of memory requested.”
The closest prior art of record, Tsirkin PG Pub US 2017/0068554 A1, discloses a request comprises a minimum size of guest memory requested and a maximum size of guest memory, but fails to disclose satisfying the request for guest memory by allocating a part of a portion of guest memory greater than the maximum size of memory requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin PG Pub US 2017/0046255 A1 [hereinafter 255] in view of Tsirkin PG Pub US 2017/0068554 A1 [hereinafter 554].

maintaining, by a virtual machine running on a host computer system, a list of free memory pages (a page view 300 denotes a mapping from addresses designated for use by VM 170A-B to host OS 186 addresses [0029]), wherein each entry in the list references a set of memory pages that are contiguous in a guest address space (the group of pages 415 constitute eight pages of contiguous memory [0031]); 
receiving, from a hypervisor of the host computer system, a request for guest memory to be made available to the hypervisor (A guest operating system (OS) receives a request from a hypervisor for guest memory to be made available to a host operating system (OS) [0005]), wherein the request comprises a minimum size of guest memory requested and a maximum size of guest memory; and 
responsive to identifying, in the list of free memory pages, a set of contiguous guest memory pages that is greater than or equal to the minimum size of memory requested, and less than or equal to the maximum size of memory requested, releasing the set of contiguous guest memory pages to the hypervisor (the guest OS 196A releases these memory pages (e.g., 415 and/or 435) for use by the host OS 186 (i.e. the guest OS 196A effectively allocates these memory pages to the host OS 186) [0036]).
It is noted that 255 fails to describe:
wherein the request comprises a minimum size of guest memory requested and a maximum size of guest memory; and
responsive to identifying, in the list of free memory pages, a set of contiguous guest memory pages that is greater than or equal to the minimum size of memory requested, and less than or equal to the maximum size of memory requested.
However, 554 discloses:
wherein the request comprises a minimum size of guest memory requested and a maximum size of guest memory (The hypervisor 180 then transmits to the virtual machine 170A a second balloon request…the virtual machine 170A may specify to the hypervisor 180 a minimum, maximum, or target size of balloon requests [0041]); and
responsive to identifying, in the list of free memory pages, a set of contiguous guest memory pages that is greater than or equal to the minimum size of memory requested, and less than or equal to the maximum size of memory requested (the virtual machine 170A allocates unused guest memory pages (e.g., 410, 420, 430) to a balloon 197A by first identifying unused blocks (e.g., 410, 420, 430) of guest memory 195A that are the size of the requested quantity of guest memory 195A [0031]).
The systems of 255 and 554 are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory ballooning.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of 255 and 554 since this would allow the system of 255 to use a request that contains a minimum and maximum quantity of guest memory. This system would improve “managing memory in a virtual environment [0002].” 

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. 255 also discloses:
placing the released set of contiguous guest memory pages in a reserved memory pool (the guest OS 196A releases these memory pages (e.g., 415 and/or 435) for use by the host OS 186 (i.e. the guest OS 196A effectively allocates these memory pages to the host OS 186) and further, the guest OS 196A refrains from using these allocated guest memory pages (e.g., 415 and/or 435) while these pages are in the balloon 197A [0036]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. 255 also discloses:
wherein releasing the set of contiguous guest memory pages to the hypervisor is performed by a balloon driver running on the virtual machine (The memory balloons 197A-C may be managed by a balloon driver 199A-B [0019]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. 255 also discloses:
wherein the minimum size of memory requested is a standard memory page and the maximum size of memory requested is a huge page (These huge page sized host pages (e.g., 410) may be anywhere between a minimum of 8 times and greater than 2000 times the size of a guest page (e.g., 405) [0030]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. 255 also discloses:
identifying, in the list of free memory pages, the smallest set of contiguous guest memory pages that is greater than or equal to the minimum size of the memory requested and less than or equal to the maximum size of memory requested (Responsive to receiving the allocation error, the guest OS 196A allocates smaller unused blocks (e.g., 405 and/or 445) of guest memory 195A and transmits at least one address of the allocated smaller unused blocks (e.g., 405 and/or 445) of guest memory 195A and at least one indicator of the size of the allocated smaller unused blocks (e.g., 405 and/or 445) guest memory 195A to the hypervisor 180 (blocks 690 and 695) [0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 255 in view of 554 further in view of Chang et al. [hereinafter Chang] PG Pub US 2012/0030406 A1.

Regarding claim 7, the limitations of this claim have been noted in the rejection of claim 1, it is noted that neither 255 nor 554 explicitly disclose:
responsive to failing to identify, in the list of free memory pages, a set of contiguous guest memory pages that is greater than or equal to the minimum size of memory requested and less than or equal to the maximum size of memory requested, instructing the virtual machine to page-out a portion of guest memory.
However, Chang discloses:
responsive to failing to identify, in the list of free memory pages, a set of contiguous guest memory pages that is greater than or equal to the minimum size of memory requested and less than or equal to the maximum size of memory requested, instructing the virtual machine to page-out a portion of guest memory (Operation 2301 is executed to allow the management agent 208 to send the memory capacity command 703 to the memory blade 103. An operation 2302 is executed by the hypervisor 202 to instruct the balloon driver 301 to request additional memory. Operation 2303 is executed by the OS to select pages to be freed. Operation 2304 is executed to flush dirty pages to main memory. Operation 2305 is executed to optionally optimize to directly write pages to main memory from the OS [0062]).
The systems of 255, 554 and Chang are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of 255, 554, and Chang since this would allow the system of 255 to flush dirty data in order to free guest memory. This system would improve memory control. 

Claims 8-12, 14-18, & 20 are rejected for the same reasons as claims 1-5 & 7.


Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Paraschiv et al. PG Pub US 2021//0157652 A1 discloses ballooning with a hypervisor.
	Tsirkin Patent US 10,061,616 B2 discloses a system that a request violates minimum and maximum constraints.
	Melekhova et al. Patent US 9,910,768 B1 discloses a balloon driver detects the interrupt and processes a new request from the Hypervisor to either deallocate pages from the VM or allocate pages to the VM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133